DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20180003243 A (PARK CHANG JU et al.) in view of US 20070138654 A1 (Kim; Dong-han) and US 6407796 B2 (Tajima; Naoyuki et al.)

    PNG
    media_image1.png
    442
    484
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    516
    645
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    297
    468
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    288
    667
    media_image4.png
    Greyscale

Per claims 1 and 7, Park teaches an electronic apparatus [see figure 2], electro-optical device [see figure 2 and background of invention] comprising: a display region [112]; a first terminal group including a first terminal [see the second half of page 4, Although not shown in the drawing, a plurality of terminals are disposed on both sides of the first long side 145a and the second long side 145b of the data driving element 145, respectively. At this time, a plurality of output terminals are disposed on the first long side 145a facing the output portion 144.  A plurality of input terminals and output terminals are disposed in a central region of the second long side 145b facing the input unit 146. The input terminal is disposed in the central region of the second long side 145b, Are disposed on both sides”]; a second terminal group including a second terminal disposed on an opposite side of the display region from the first terminal [see the second half of page 4 and page 5, “The first metal interconnection 146 is disposed between the input unit 142 and the data driving device 145 to electrically connect the metal pad of the input unit 142 and the input terminal of the data driving device 145”]; a first video signal line electrically connected to the first terminal [247]; and a second video signal line electrically connected to the second terminal [248], wherein the first video signal line includes a first portion extending from the first terminal toward the second terminal group [see vertical portion extending from 245 towards 242], a second portion extending from the first portion in a direction intersecting the first portion [see horizontal portion extending towards the left], and a third portion extending from the second portion toward the display region [see vertical portion extending towards 244], and the second video signal line includes a fourth portion extending from the second terminal toward the first terminal group [see portion vertical portion that extends towards 245], a fifth portion extending from the fourth portion along the second portion of the first video signal line [see figure 4, horizontal portion], and a sixth portion extending from the fifth portion toward the display region along the third portion of the first video signal line [see the vertical portion that extends to 244].  
Park lacks the second and fifth portions extending along a straight line.  However, common knowledge, Kim and Tajima teach using straight portion.  See figures 4, 1B and 1C above.  Improved electrode density and simplified manufacturing would have been an expected benefit.    Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine common knowledge, Kim and Tajima with Park.

Per claim 2, Park teaches an electro-optical device comprising: a display region [112]; a first terminal group including a first terminal [see the second half of page 4, Although not shown in the drawing, a plurality of terminals are disposed on both sides of the first long side 145a and the second long side 145b of the data driving element 145, respectively. At this time, a plurality of output terminals are disposed on the first long side 145a facing the output portion 144.  A plurality of input terminals and output terminals are disposed in a central region of the second long side 145b facing the input unit 146. The input terminal is disposed in the central region of the second long side 145b, Are disposed on both sides”]; a second terminal group including a second terminal disposed on an opposite side of the display region from the first terminal [see the second half of page 4 and page 5, “The first metal interconnection 146 is disposed between the input unit 142 and the data driving device 145 to electrically connect the metal pad of the input unit 142 and the input terminal of the data driving device 145”]; a first video signal line electrically connected to the first terminal [247]; and a second video signal line electrically connected to the second terminal [248], wherein the first video signal line includes a first portion extending from the first terminal toward the second terminal group [see vertical portion extending towards 242], a second portion extending from the first portion in a direction intersecting the first portion [see horizontal portion extending towards the left], and a third portion extending from the second portion toward the display region [see vertical portion extending towards the top], and the second video signal line includes a fourth portion extending from the second terminal toward the first terminal group [see portion of 248 that extends towards 245], and a sixth portion extending from the fifth portion toward the display region along the third portion of the first video signal line [see the vertical portion].  Fujikawa lack a fifth portion extending, from the fourth portion, in a direction opposite to the second portion of the first video signal line.  However it was a matter of routine skill in the art to form a fifth portion extending, from the fourth portion, in a direction opposite to the second portion of the first video signal line in order to pack into the peripheral region the highest number of lines.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Park lacks the second and fifth portions extending along a straight line.  However, common knowledge, Kim and Tajima teach using straight portion.  See figures 4, 1B and 1C above.  Improved electrode density and simplified manufacturing would have been an expected benefit.    Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine common knowledge, Kim and Tajima with Park.
Per claim 3, Park teaches the electro-optical device according to claim 1, wherein the third portion of the first video signal line and the sixth portion of the second video signal line are disposed between the first terminal of the first terminal group and another terminal adjacent to the first terminal [see figure 4].  
	Per claim 4, Park teaches the electro-optical device according to claim 1, wherein the third portion of the first video signal line extends along one side of the first terminal [see figure 4, left side of 248], and the sixth portion of the second video signal line is disposed along another side of the first terminal opposite to the one side [see figure 4, right side 249].  

Allowable Subject Matter
Claim 8 is allowed for the reasons articulated for claim 5.
Claim 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Per claim 5, the prior art teaches the electro-optical device according to claim 4.  The prior art does not teach, in combination with the limitations above, a first extending portion extending from the third portion of the first video signal line to a side opposite to the display region; and a second extending portion extending from the sixth portion of the second video signal line to the side opposite to the display region.  
Per claim 6, the prior art teaches the electro optical device according to claim 1.  The prior art does not teach, in combination with the limitations above, a first electrostatic protection circuit electrically connected to the first portion of the first video signal line; and a second electrostatic protection circuit electrically connected to the fourth portion of the second video signal line.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871